t c summary opinion united_states tax_court william j laidlaw iii petitioner v commissioner of internal revenue respondent docket nos 6375-00s 10575-00s filed date william j laidlaw iii pro_se donna bice read for respondent dean special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petitions were filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority - in two notices of deficiency respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years and respectively respondent determined additions to tax under sec_6651 in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure and additions to tax under sec_6654 in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively the issues for decision are whether petitioner had unreported income as determined by respondent whether petitioner failed to file federal_income_tax returns without reasonable_cause and whether petitioner underpaid estimated income taxes at the time the petitions were filed petitioner resided in fort worth texas background petitioner filed petitions in which he alleged that i dispute all of the above tax deficiencies and additions to tax due to the fact that i am not required to file a tax_return for a variety of reasons respondent filed in each case a motion to dismiss for failure to state a claim upon which relief can be granted in consideration of respondent's motions the court ordered petitioner to file proper amended petitions setting forth clear assignments of error committed by respondent in determining the deficiencies and additions in dispute and the facts on which he based the assignments of error because petitioner filed amended petitions that alleged among other things assignments of error and facts that can be interpreted as raising justiciable issues respondent's motions were denied at trial however petitioner raised only one issue that issue can be distilled to a peculiar concept often espoused by tax protesters he did not have income in the years at issue he said because the corporate payroll checks he received were debts and when you take that check to the bank you get more debts that are called federal reserve notes petitioner admitted that he received the checks from various payers and that he failed to file federal_income_tax returns and pay taxes during the years at issue petitioner was an insurance salesman working on a commission basis for a number of insurance_companies before trial petitioner refused to stipulate any facts or exhibits respondent was forced to bring in from various locations representatives from insurance_companies to testify concerning documents verifying their commission payments to petitioner petitioner failed to question on cross- examination any witness or raise an objection to the admission of any of the documents they produced q4e- discussion other than testimony as to his announced legal theory petitioner presented no evidence and has abandoned contesting any jjusticiable issue raised by respondent's determinations see 91_tc_524 ndollar_figure we see no need to address the frivolous legal theory of petitioner see 737_f2d_1417 5th cir accord 805_f2d_902 10th cir affg tcmemo_1985_154 petitioner has failed to prove any error in respondent's determinations respondent's determinations of deficiencies in and additions to tax for through inclusive are therefore sustained in their entirety at trial respondent moved for penalties under sec_6673 sanctions and costs awarded by courts sec_6673 a authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's positions in such proceedings are frivolous or groundless a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir affg an unreported order of this - - court on the basis of well-established law we find that petitioner's position is frivolous and groundless the record in these cases convinces us that petitioner was not interested in disputing the merits of either the deficiencies in income taxes or the additions to tax determined by respondent in the respective notices of deficiency rather the record demonstrates that petitioner regards these cases as vehicles to espouse his own misguided view of the tax laws of this country we are also convinced that petitioner instituted and maintained these proceedings primarily if not exclusively for purposes of delay dealing with these matters wasted the court's time and respondent's time and taxpayers with genuine controversies were delayed in view of the foregoing we shall exercise our discretion under sec_6673 and require petitioner to pay penalties to the united_states in the total amount of dollar_figure see 969_f2d_951 10th cir affg tcmemo_1991_240 737_f2d_1417 5th cir coulter v commissioner 82_tc_580 -- - reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decisions will be entered for respondent
